Citation Nr: 0929540	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-30 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria 
was not shown in service, or for many years thereafter, and a 
hearing loss disability shown after service is not related to 
any in-service events, including noise exposure.  

2.  Tinnitus was first shown many years after service and is 
not related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in April 2006, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate his service 
connection claims and of his and VA's respective obligations 
for obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claim.  Information regarding ratings and 
effective dates was also provided.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the duty to notify has been 
satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service VA 
treatment records.  In May 2006, the Veteran was contacted, 
and he stated that he had no other information to submit.  A 
VA medical examination was provided in January 2008, and was 
based upon consideration of the Veteran's prior medical 
history, including service treatment records, and also 
contained a rationale for the opinion sufficient for the 
Board to make an informed decision.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including sensorineural hearing 
loss, if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

No complaints of hearing loss or tinnitus were noted in the 
veteran's service treatment records.  The veteran's hearing 
at separation in December 1953 was 15/15 to whispered and 
spoken voice tests.  

The Veteran contends that he was constantly exposed to 
acoustic trauma while in Korea.  In June 2007, he stated that 
he worked around heavy generators, and rode daily in truck 
convoys across the countryside, which made a great deal of 
noise as they were not properly muffled. When riding more 
than an hour, he would experience problems with ringing in 
the ears, and was told that there was no treatment.  He 
believes that he had already lost some of his hearing 
capacity when he was discharged from service, and was plagued 
with ringing in the ears as well.  His parents commented on 
this when he came home.  

In August 2007, he stated that he was in combat from time to 
time, and they were attacked, rocketed and mortared 
regularly.  He worked around generators in the power plant 
most of his tour, and sometimes would be unable to hear for 
several ours afterwards.  When he asked the medics about the 
hearing loss, he was told that there was no treatment and 
that this ears would toughen up after a few months.  He had 
nothing in his civilian life that would have damaged his 
hearing organs.  

A VA outpatient treatment record dated in November 2007 noted 
that the Veteran had bilateral hearing aids and wore hearing 
aids.  

On a VA examination in January 2008, the Veteran reported 
noise exposure in the military.  He said that he was a medic, 
and transported linen to different towns, and that the 
laundry was noisy near the generators.  After service, he 
worked for General Motors in a repair ship working on 
material and soft trim.  He denied recreational noise 
exposure.  He reported a history of bilateral constant 
tinnitus which began about 10 to 20 years earlier.  
Audiometric examination disclosed pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
70
75
LEFT
40
65
70
75
75

Speech recognition in the right ear was 24 percent, and 40 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  

The examiner concluded that hearing loss and tinnitus were 
not caused by or a result of military related acoustic 
trauma.  The examiner stated that service treatment records 
contained only whisper tests which were not a valid 
assessment of hearing.  He reported noise exposure from 
trucks as well as generators near laundry rooms. While this 
may have indeed been a noisy environment to work in the 
examiner could only speculate as to how noisy it may have 
been as well as how often the exposure actually occurred.  
The examiner noted that the present hearing condition was 
uncommon regarding the degree of impairment.  The overall 
configuration was not consistent with military related 
acoustic trauma.  His current hearing loss was more likely a 
reflection of long-standing conditions whose severity had 
progressed over time from significant history of post-
military occupational noise in a factory setting for most of 
his working career.  Regarding tinnitus, the examiner was 
unable to link the onset with the same time frame as military 
noise exposure.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which factual 
determinations are going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The service department records provide little support for the 
Veteran's contentions concerning his claimed noise exposure.  
Although he served in Korea during the Korean War, his DD 
Form 214 indicates that he was a medic, assigned to an 
evacuation hospital.  The record does not reflect combat 
participation.  In this regard, participation in combat, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 
(2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-
74 (2004).  

Moreover, his duties would not seem to include daily, lengthy 
trips in truck convoys.  At his VA examination, he stated 
that his noise exposure came from delivering laundry to 
various towns.  This, too, seems unlikely given his 
occupational specialty.  He indicated the generators were 
near the laundry rooms, but does not state, nor does his 
occupational specialty suggest, that he worked as a 
laundryman.  We are also faced with the fact that the Veteran 
is attempting to recall events that occurred more than 50 
years ago.  

There is also evidence of post-service occupational noise 
exposure, which the VA examiner found to be the most likely 
cause of his hearing impairment.  Furthermore, the examiner 
concluded that the overall configuration of hearing loss was 
not consistent with military related acoustic trauma.  The 
Board does possess the necessary medical expertise to 
challenge the results of this medical evidence.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  There is no 
medical evidence contradicting this conclusion.  

With respect to tinnitus, on the VA examination, the Veteran 
stated that tinnitus had been present for 10 to 20 years, and 
the examiner was unable to relate the onset to service.  
While in his June 2006 and August 2007 statements, the 
Veteran indicated that he had tinnitus in service, the Board 
finds the 10 to 20 year history of tinnitus reported on the 
VA examination to be more credible, in view of the negative 
separation examination, the absence of evidence of continuity 
of symptomatology since service, and the absence of any 
contemporaneous suggestion of tinnitus until 2006, as well as 
the post-service history of occupational noise exposure.  

In view of these factors, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


